Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
A-spurious outlier detection-system, comprising: a memory having computer-readable instructions stored therein; a processor configured to execute the computer-readable instructions to: 
receive time- series data from one or more sensors and/or applications; 
process the time- series data to detect one or more change points, wherein the one or more change points are detected based on a pre-defined cost function; 
identify data chunks between the change points using pre-determined window sizes, each change point data chunk having a plurality of change points; 
estimate smooth reconstructed values (SRVs) for each of the change point data chunks between two consecutive change points to identify one or more global outliers from the SRVs; 
determine distribution of the global outliers using kernel density for each change point data chunk; 
and identify one or more true outliers from the distribution of the global outliers based upon a skewness of the distribution, the one or more true outliers being representative of spurious outliers in the time-series data.

Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mathematical concepts and mental processes.  See MPEP 2106.04(a)(I) and (III)1. 
When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data and performing mathematical calculations on the observed and evaluated data.  See MPEP 2106.04(a)(I) (“The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations”); and MPEP 2106.04(a)(III) (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). 
Turning to each limitation individually, the processing step merely requires observation of time series data and evaluating whether that data is a change point. 
The identification step merely requires observation of change points and a determination as to whether data chunks exists. 
The estimating step is a mathematical concept in the form of a mathematical calculation. See MPEP 2106.04(a)(I)(C): 
A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation.

  The determining a distribution step is also a mathematical concept in the form of a mathematical calculation. See id. 
The “identify one or more true outliers from the distribution of the global outliers” step merely requires observation and evaluation of calculated data to determine an outlier (i.e. this is merely a mental process). 
The “based upon a skewness of the distribution, the one or more true outliers being representative of spurious outliers in the time-series data” is part of a mathematical calculation2. 
Examiner finds the remaining elements in claim 1 do not integrate the exception nor provide an inventive concept. 
The recitation “A spurious outlier detection3 system, comprising: a memory having computer-readable instructions stored therein; a processor configured to execute the computer-readable instructions to” is recited at a high level of generality and such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d) (emphasis added): 
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

With respect to “receive time- series data from one or more sensors and/or applications,” Examiner finds adding an initial step of receiving data from sensors does not meaningful limit the abstract idea of observing and evaluating mathematically calculated data.  See by analogy MPEP 2106.05(g): 
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. . . 

Examiner submits that receiving data to be analyzed is analogous to CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions) (cited in MPEP 2106.05(g)). Therefore, this element fails to integrate the exception into a practical application because it recites insignificant extra solution activity in the form of mere data gathering.  See MPEP 2106.04(d) (emphasis added): 
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
	 
With respect to inventive concept, the recitation “[a] spurious outlier detection system, comprising: a memory having computer-readable instructions stored therein; a processor configured to execute the computer-readable instructions to” is recited at a high level of generality and such that it amounts no more than mere instructions to apply the exception using a generic computer.  See MPEP 2106.05(f).  Accordingly, this additional element does not provide significantly more than the abstract idea.  See MPEP 2106.05 (emphasis added): 
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:

i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

With respect to “receive time- series data from one or more sensors and/or applications” Examiner finds this element is mere data gathering and therefore insignificant extra solution activity.  See MPEP 2106.05(g). Adding an initial step of receiving data from sensors does not meaningful limit the abstract idea of observing and evaluating mathematically calculated data.  See by analogy id: 
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. . . 

Examiner further submits that the claimed invention is analogous to CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions) (cited in MPEP 2106.05(g). Like the claimed invention in CyberSource, the claimed invention in this application merely obtains/receives data that is analyzed by an abstract process. 
Lastly, Examiner takes official notice that “receive time- series data from one or more sensors and/or applications” was well-understood, routine, and conventional before the effective filing date of the invention. See also MPEP 2106.05(d) (Storing and retrieving information in memory and receiving or transmitting data over a network recognized by courts as well-understood, routine, and conventional). 
As such, this element does not provide significantly more than the abstract idea. See MPEP 2106.05 (emphasis added): 
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:

i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

Thus, for the reasons above, claim 1 recite an abstract idea without significantly more. 
Claim 2 recites “2. The system of claim 1, wherein the processor is configured to execute the computer- readable instructions to estimate SRVs for each of the change point data chunks using an auto-regressive based time-series prediction technique, exponential weighted moving average (EWMA), or combinations thereof.” 
Examiner finds this claim recites a mathematical calculation. Thus, this claim is directed to an abstract idea without significantly more. 
 Claim 3 recites “3. The system of claim 2, wherein the processor is configured to execute the computer- readable instructions to estimate the cost function for identifying change points in accordance with the relationship: IeT Where; CSE(y(t), 0) is the cost function based on the square error; y is the mean of {y(t)}tT”
Examiner finds this claim recites mathematical calculations and mathematical formulas or equations. Thus, this claim is directed to an abstract idea without significantly more,  
Claim 4 recites “4. The system of claim 2, wherein the processor is configured to execute the computer- readable instructions to estimate the exponential weighted moving average (EWMA) for each of the change point chunks in accordance with the relationship:
Where: Yt is the observation at time t n is the number of observations monitored; and A is a constant that determines depth of the EMWA” 
Examiner finds this claim recites mathematical calculations and mathematical formulas or equations. Thus, this claim is directed to an abstract idea without significantly more. 
Claim 5 recites “5. The system of claim 4, wherein the processor is configured to execute the computer- readable instructions to apply EWMA thresholds to each of the change point chunks to identify the one or more global outliers, wherein the EWMA thresholds are applied in accordance with the relationship: Where: EWMAO is the mean of original data; - is the standard deviation of the original data; and A is a constant that determines depth of the EMWA.” 
Examiner finds “identifying” is a mental process because it merely requires observation and evaluation. 
Examiner finds this claim recites mathematical calculations and mathematical formulas or equations. Thus, this claim is directed to an abstract idea without significantly more. 
Claim 6 recites “6. The system of claim 1, wherein the processor is configured to execute the computer- readable instructions to aggregate local outliers corresponding to each of the one or more change point data chunks to determine the global outliers.” 
Examiner finds this claim recites mathematical calculations. Thus, this claim is directed to an abstract idea without significantly more.  
Claim 7 recites “7. The system of claim 1, wherein the processor is configured to execute the computer- readable instructions to determine high and low density areas of the global outliers in each data chunk using the estimated kernel density.”
Examiner finds this claim recites mathematical calculations. Thus, this claim is directed to an abstract idea without significantly more for the same reasons give above for claim 1. 
Claim 8 recites “8. The system of claim 1, wherein the processor is configured to execute the computer- readable instructions to: select a cut off boundary for the distribution of the global outliers based upon the skewness and apply the cut off boundary to the distribution to identify the true outliers for each of the data chunks” 
Examiner finds this claim recites mathematical calculations and observation and evaluation of calculated data. Thus, this claim is directed to an abstract idea without significantly more for the same reasons give above for claim 1. 
Claim 9 recites “9. The system of claim 8, wherein the processor is further configured to execute the computer-readable instructions to apply the cut off boundary based of on an observed sign of skewness for each of the data chunks.” 
Examiner finds this claim recites mathematical calculations and observation and evaluation of calculated data. Thus, this claim is directed to an abstract idea without significantly more.  
Claim 10 recites “10. The system of claim 1, wherein the one or more true outliers correspond to noise due to mechanical malfunction of a component/system, a measurement error, an experimental error, or combinations thereof” 
This claim has no patentable weight. The claim is directed to non-functional data. This description of this data is does nothing more than provide information to the reader.  The recited data does not cause any steps to be performed nor does it limit the claim to any structure other than a general-purpose computer.  As such, Examiner finds the non-functional data descriptions have no patentable weight.  It follows that this element cannot integrate the exception nor provide an inventive concept. Additionally, a general-purpose computer as claimed cannot integrate the exception nor provide significantly more. See analysis of claim 1 and MPEP sections related to “apply it” cited above. 
Claim 11 recites (emphasis added): 
11. A system, comprising: one or more Internet- of- Thing (IoT) sensors; a memory having computer-readable instructions stored therein; a processor configured to execute the computer-readable instructions to: 
access time- series data received from the one or more (IoT) sensors;
process the time- series data to detect one or more change points based upon a cost function; 
identify one or more change point data chunks between the change points using one or more sliding windows with pre-determined window sizes, each change point data chunks having a plurality of change points;
estimate exponential weighted moving average (EWMA) for each of the change point chunks; apply EWMA thresholds to each of the change point chunks to identify the one or more global outliers determine a distribution of the one or more global outliers using kernel density; 
and identify one or more true outliers from the distribution of the global outliers based upon a skewness of the distribution, the one or more true outliers being representative of spurious outliers in the time-series data.

Examiner finds that the emphasized portions of claim 11 recite an abstract idea—namely, mathematical concepts and mental processes.  See MPEP 2106.04(a)(I) and (III)4. 
When read as a whole, the recited limitations are directed to observing and evaluating data and performing mathematical calculations on the observed and evaluated data.  See MPEP 2106.04(a)(I) (“The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations”); and MPEP 2106.04(a)(III) (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). 
Turning to each limitation individually, the processing step merely requires observation of modification time series data and evaluating whether that data is a change point. 
The identification step merely requires observation of change points and a determination as to whether data chunks exists. 
The estimating step is a mathematical concept in the form of a mathematical calculation. See MPEP 2106.04(a)(I)(C): 
A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation.

  The determining a distribution step is also a mathematical concept in the form of a mathematical calculation. See id. 
The “identify one or more true outliers from the distribution of the global outliers” step merely requires observation and evaluation of calculated data to determine an outlier.  
The “based upon a skewness of the distribution, the one or more true outliers being representative of spurious outliers in the time-series data” is part of a mathematical calculation5. 
Thus, for the reasons above, claim 11 is directed to an abstract idea. 
The remaining elements in claim 11 do not integrate the exception nor provide an inventive concept. 
With respect to integration into a practical application, the recitation “11. A system, comprising: a memory having computer-readable instructions stored therein; a processor configured to execute the computer-readable instructions to” is recited at a high level of generality and such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d) (emphasis added): 
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

With respect to “one or more Internet- of- Thing (IoT) sensors,” this element merely links the abstract idea to a particular technological environment (i.e. an IoT environment) and/or is equivalent to instructions to implement the abstract idea on a computer and therefore fails to integrate the exception. See MPEP 2106.04(d) (emphasis added): 
The courts have also identified limitations that did not integrate a judicial exception into a practical application:

• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

With respect to “access time- series data received from the one or more (IoT) sensors.” Examiner finds that adding an initial step of receiving data from IoT sensors does not meaningful limit the abstract idea of observing and evaluating mathematically calculated data (i.e., it is insignificant extra solution activity in the form of mere data gathering).  See by analogy MPEP 2106.05(g): 
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. . . 

Examiner submits that receiving data to be analyzed is analogous to CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions) (cited in MPEP 2106.05(g)). This element fails to integrate the exception into a practical application because it recites insignificant extra solution activity in the form of mere data gathering.  See MPEP 2106.04(d) (emphasis added): 
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

With respect to inventive concept, the recitation “[a] system, comprising: a memory having computer-readable instructions stored therein; a processor configured to execute the computer-readable instructions to” is recited at a high level of generality and such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not provide significantly more than the abstract idea.  See MPEP 2106.05 (emphasis added): 
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:

i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

With respect to “one or more Internet- of- Thing (IoT) sensors” Examiner finds this element merely links the abstract idea to a particular technological environment and/or is equivalent to instructions to implement the abstract idea on a computer and therefore fails to provide significantly more. See MPEP 2106.05 (emphasis added): 
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

With respect to “access time- series data received from the one or more (IoT) sensors,” Examiner finds this element is mere data gathering and therefore insignificant extra solution activity.  See MPEP 2106.05(g). Adding an initial step of accessing data from sensors (IoT or otherwise) does not meaningful limit the abstract idea of observing and evaluating mathematically calculated data.  See by analogy id.: 
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. . . 

Examiner further submits that the claimed invention is analogous to CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions) (cited in MPEP 2106.05(g)). Like the claimed invention in CyberSource, the claimed invention in this application merely obtains/accesses data that is analyzed by an abstract process. 
Lastly, Examiner takes official notice that “access time- series data received from the one or more (IoT) sensors” was well-understood, routine, and conventional before the effective filing date of the invention. See also MPEP 2106.05(d) (Storing and retrieving information in memory and receiving or transmitting data over a network recognized by courts as well-understood, routine, and conventional). 
As such, this element does not provide significantly more than the abstract idea. See MPEP 2106.05 (emphasis added): 
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:

i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

Thus, for the reasons above, claim 11 recites an abstract idea without significantly more. 
	Claim 12 recites “12. The system of claim 11, wherein the processor is further configured to execute the computer-readable instructions to detect the one or more change points based on a least- square deviation cost function, a regime shift index cost function, absolute deviation cost function, or combinations thereof.” 
This claim recites a mathematical calculation. Thus, this claim fails integrate the exception and fails to provide an inventive concept. 
Claim 13 recites “13. The system of claim 11, wherein the processor is configured to execute the computer-readable instructions to estimate the exponential weighted moving average (EWMA) for each of the change point chunks in accordance with the relationship Where: Yt is the observation at time t n is the number of observations monitored; and A is a constant that determines depth of the EMWA. 
This claim recites a mathematical calculation. Thus, this claim fails integrate the exception and fails to provide an inventive concept. 
Claim 14 recites “14. The system of claim 13, wherein the processor is configured to execute the computer-readable instructions to apply EWMA thresholds to each of the change point chunks to identify the one or more global outliers, wherein the EWMA thresholds are applied in accordance with the relationship: Where: EWMAO is the mean of original data; - is the standard deviation of the original data; and A is a constant that determines depth of the EMWA.” 
This claim recites mathematical calculations. Thus, this claim fails integrate the exception and fails to provide an inventive concept. 
Claim 15 recites “15. The system of claim 11, wherein the processor is configured to execute the computer-readable instructions to aggregate local outliers corresponding to each of the one or more change point data chunks to determine the global outliers.” 
This claim recites mathematical calculations. Thus, this claim fails integrate the exception and fails to provide an inventive concept. 
Claim 16 is rejected for the reasons above give for claim 1. 
Claim 17 recites “17. The computer implemented method of claim 16, further comprising applying thresholds to each of the change point chunks to identify the one or more global outliers.” 
This claim recites mathematical calculations. Thus, this claim fails integrate the exception and fails to provide an inventive concept. 
Claim 18 recites “18. The computer implemented method of claim 16, further comprising aggregating local outliers corresponding to each of the one or more change point data chunks to determine the global outliers.” 
This claim recites mathematical calculations. Thus, this claim fails integrate the exception and fails to provide an inventive concept. 
Claim 19 recites “19. The computer implemented method of claim 16, further comprising: determining one or more high and low density areas of the one or more global outliers in each data chunk using the estimated kernel density; and applying cut off boundaries to the high and low density areas of the one or more global outliers to identify the true outliers.” 
This claim recites mathematical calculations. Thus, this claim fails integrate the exception and fails to provide an inventive concept. 
Claim 20 recites “20. The computer implemented method of claim 16, further comprising alerting a user of the system regarding the detected anomalies.” This claim recites insignificant extra solution activity.  It fails to integrate the exception because an additional step of alerting a user does not add a meaningful limitation to the process of observing and evaluating calculated data. See MPEP 2106.04(d) (insignificant extra solution activity indicated by courts as not enough to integrate exception). See also MPEP 2106.05(g) (“[s]electing information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display” determined by court to be insignificant extra solution activity). 
With respect to inventive concept, adding an additional step of alerting a user does not add a meaningful limitation to the process of observing and evaluating calculated data. It is insignificant extra solution activity. As such, it fails to provide significantly more. See MPEP 2106.05 (insignificant extra solution activity indicated by courts as not enough to provide significantly more). 
Additionally, Examiner takes official notice that alerting users of detected anomalies was well-understood, routine and conventional before the effective filing date of the invention. See also MPEP 2106.05(d) (“[r]eceiving or transmitting data over a network” is a computer function that courts have recognized as well-understood, routine, and conventional).  For these reasons, claim 20 fails to provide significantly more than the abstract idea. See MPEP 2106.05 (emphasis added): 
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

Examiner’s Comment Regarding Prior Art

Chen (Reference “U” on PTO-892) teaches “teaches “receive time- series data from one or more sensors and/or applications” on p. 5 
2.4. Time Series Analysis. A time series is a collection of
temporal data objects; the characteristics of time series data
include large data size, high dimensionality, and updating
continuously. 

Abe US 2008/0270088 teaches “process the time- series data to detect one or more change points, wherein the one or more change points are detected based on a pre-defined cost function” in ¶ 16 and ¶ 47 and “identify data chunks between the change points using pre-determined window sizes, each change point data chunk having a plurality of change points” in ¶ 16 and ¶ 128; 
US 20080167837 A1 teaches global outliers, change points, and window sizes in ¶ 89 and ¶ 90 

[0089] The method here is used for removing outliers from this time series data provided as an input to the Trend Analyzer module in the DB2 Performance Expert product. In order to determine the optimum window size w.sub.opt (length) required for outlier detection only a limited portion of the data is used. Then use is made of this optimum window size w.sub.opt to detect outliers for the entire data set. Here the assumption is made that the distribution of the data remains same over the entire time line. The optimum window size w.sub.opt determined from a portion of the time series will therefore be applicable to the entire series. The outlier detection module in the DB2 PE Trend Analyzer 100 also supports the fixed window length approach described above. In this approach no attempt is made to find the optimum window size w.sub.opt. Instead as window size w is used for outlier detection, where n is the number of points in the time series data. Additionally, the module also supports a global outlier detection scheme. In this scheme, while trying to detect outliers instead of having a sliding window approach as described earlier, the entire time series as a whole is considered and the outliers are determined.

[0090] The method for outlier detection in time series comprises the steps of locally searching for outliers on sliding windows, maintaining a data structure C.sub.w representing the degree to which a point can be an outlier, measuring the uncertainty H.sub.w in C.sub.w, optimizing windows size w by maximizing H.sub.w and detecting outliers with a given threshold.
=
WO-2011127042-A1 teaches “determine distribution of the global outliers using kernel density for each change point data chunk” on p. 30 lines 9-16 and Fig. 4.
Unlike the standard MFI algorithm, the kernel algorithm may also ignore spurious outliers and/or identify analytes with low bead counts for further consideration. For example, the data presented herein show the differences between intensity distributions for two analytes between MFI values and kernel density based measurements. See, Figure 4.

Examiner finds that the prior art of record fails to teach or suggest: 
estimate smooth reconstructed values (SRVs) for each of the change point data chunks between two consecutive change points to identify one or more global outliers from the SRVs

 and identify one or more true outliers from the distribution of the global outliers based upon a skewness of the distribution, the one or more true outliers being representative of spurious outliers in the time-series data

as recited by claim 1 and claim 16. 

Examiner finds prior art of record fails to teach or suggest: 

estimate exponential weighted moving average (EWMA) for each of the change point chunks; 

apply EWMA thresholds to each of the change point chunks to identify the one or more global outliers 

and identify one or more true outliers from the distribution of the global outliers based upon a skewness of the distribution, the one or more true outliers being representative of spurious outliers in the time-series data.

as recited by claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea . . . to another abstract idea. . . does not render the claim non-abstract.”).
        2 See note 1 above.  
        3 “Spurious outlier detection” is non-functional and merely descriptive.  It causes no steps to be performed and does not limit the claim to any particular structure other than a general-purpose computer. As such, Examiner finds it has no patentable weight.  See MPEP 2111.04. Even if it did have weight, Examiner finds detecting outliers in data is a mental process because it merely involves observation and evaluation of mathematically calculated data. 
        4 See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea . . . to another abstract idea. . . does not render the claim non-abstract.”).
        5 See note 1 above.